ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a modular casing manifold of a gas turbine engine over US Patent Publication No. US20110189000A1 which teaches a gas turbine engine 100 comprises a plurality of turbine blades 190, wherein the modular casing manifold is arranged downstream of the turbine blades and configured to enable a cooling fluid to cool the turbine blades, the modular casing manifold comprising: an inner plate having an annular shape and extending axially (see figure 6); an outer plate having an annular shape and extending axially; a forward plate having an annular shape and extending radially, wherein the forward plate is attached to the inner plate and the outer plate at forward end; an aft plate having an annular shape and extending radially; a plurality of preswirler segments 420. 
Regarding claims 1, 11 and 20, and all the claims that depend on claims 1, 11 and 20, prior art fails to teach or fairly suggest at least a portion of the aft plate is configured to be attachable to and removable from the inner plate and the outer plate at aft end for enabling the cooling fluid to cool the turbine blades, and wherein at least a number of the preswirler segments are configured to be attachable to and removable from the forward plate for enabling the cooling fluid to cool the turbine blades.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of four patent publications.
US 4807433 A, US 4730978 A, US 4666368 A, and US 3832090 A are cited to show a cooling manifold for cooling a turbine engine blade.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745